PER CURIAM.
This proceeding is before the Court upon The Florida Bar’s petition charging respondent Bruce Wishnefsky with the unauthorized practice of law. We previously denied the respondent’s motion to dismiss and issued an order to show cause. The Florida Bar and the respondent have now filed a stipulation agreeing to the disposition of this proceeding as follows:
1. That respondent, at all times material herein, was not and is not a member of The Florida Bar, and was not licensed to engage in the practice of law in the State of Florida.
2. Both parties agree that a writ of injunction shall issue permanently and perpetually enjoining Respondent, Bruce Wishnefsky, individually, and as an officer, director, agent, or employee of any corporation or other entity from:
a. Representing to the public, either personally or by use of advertisement, that he is an attorney or a person capable of advising and handling matters requiring legal skills;
b. Filing Social Security forms on behalf of others or representing persons before the Social Security Administration, unless and to the extent the regulations of the Social Security Administration and the Social Security Act allow representation of such person before the Administration by a nonattor-ney;
c. Advising persons of their rights, duties, or responsibilities under Florida law, or Federal law, on matters as those laws relate to Social Security matters, except to the limited degree permitted under the Code of Federal Regulations, the Social Security Act and Section 120.62(2) of the Florida Statutes; and
d. Otherwise engaging in the practice of law in the state of Florida, until such time as Respondent is duly licensed to practice law in this state.
We approve the stipulation and therefore adopt the stipulated injunction as the judgment of this Court. We hereby permanently enjoin Bruce Wishnefsky from engaging in any of the prohibited acts set forth above.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.